 
Exhibit 10.1
 
OMNIBUS AMENDMENT NO. 5
 
THIS OMNIBUS AMENDMENT NO. 5 (this “Amendment”) dated as of October 30, 2009, is
entered into among CONMED RECEIVABLES CORPORATION (“Seller”), CONMED CORPORATION
(“Parent”), as initial Servicer, BANK OF AMERICA, N.A. (together with any other
financial institution hereafter party hereto, each a “Purchaser” and
collectively, the “Purchasers”) and BANK OF AMERICA, N.A., as administrator for
Purchasers (in such capacity, the “Administrator”).  Capitalized terms used
herein without definition shall have the meanings ascribed thereto in Appendix A
of the Receivables Purchase Agreement, referred to below.
 
PRELIMINARY STATEMENTS
 
A.           Reference is made to that certain Amended and Restated Receivables
Purchase Agreement dated as of October 23, 2003 among Seller, Parent, Purchasers
and Administrator (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”) and that certain Fee Letter,
dated as of October 23, 2003 by the Administrator and accepted and agreed to by
the Seller and the Parent (as amended, restated, supplemented or otherwise
modified from time to time, the “Fee Letter”).
 
B.           The parties hereto have agreed to amend certain provisions of the
Receivables Purchase Agreement and the Fee Letter upon the terms and conditions
set forth herein.
 
SECTION 1.  Amendments to Receivables Purchase Agreement.  Upon the satisfaction
of the conditions precedent set forth in Section 3 hereof, the parties hereto
hereby agree to amend the Receivables Purchase Agreement to:
 
(a)           delete the reference to $50,000,000 that appears on the signature
page for Bank of America, N.A. in its capacity as Purchaser opposite the term
“Commitment” and to substitute the following dollar amount therefor:
“$40,000,000”.
 
(b)           delete the definition of “Applicable Stress Factor” set forth in
Appendix A and substitute the following therefor:
 
“Applicable Stress Factor” means 1.50.
 
(c)           delete the definition of “Commitment Termination Date” set forth
in Appendix A and substitute the following therefor:
 
“Commitment Termination Date” means October 29, 2010, as such date may be
extended from time to time with the consent of the parties to the Agreement.
 
(d)           delete the reference to “25%” appearing in (i) of the definition
of “Required Reserve Percentage” set forth in Appendix A and to substitute the
following therefor: “35%”.
 

 
 

--------------------------------------------------------------------------------

 

(e)           replace Exhibit A to Appendix A with the Exhibit A attached
hereto.
 
SECTION 2.  Amendment to Fee Letter:  Upon the satisfaction of the conditions
precedent set forth in Section 3 hereof, the parties hereto hereby agree to
amend section (b) of the Fee Letter in its entirety as follows:
 
“Commitment Fee Rate.  The Commitment Fee Rate shall equal 0.5%.”
 
SECTION 3.  Conditions Precedent.  The effectiveness of this Amendment is
subject to the conditions precedent that (a) the Administrator shall have
received a duly executed counterpart to this Amendment from each of the Seller,
the Parent and the Purchaser and (b) the Administrator shall have received a
Servicer Report from the Servicer, dated as of the date hereof, in form and
substance reasonably satisfactory to the Administrator.
 
SECTION 4.  Representations and Warranties.  Each of the parties hereto hereby
represents and warrants to each other, as to itself that:
 
(a)           this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors' rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law; and
 
(b)           on the date hereof, before and after giving effect to this
Amendment, no Liquidation Event has occurred and is continuing.
 
SECTION 5.  Reference to and Effect on the Transaction Documents.
 
(a)           Upon the effectiveness of this Amendment, (i) each reference in
the Receivables Purchase Agreement to “this Receivables Purchase Agreement”,
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall
mean and be a reference to the Receivables Purchase Agreement as amended or
otherwise modified hereby, (ii) each reference in the Fee Letter to “this Fee
Letter”, “this letter”, “hereunder”, “hereof”, “herein” or words of like import
shall mean and be a reference to the Fee Letter as amended or otherwise modified
hereby, and (iii) each reference to the Receivables Purchase Agreement or the
Fee Letter in any other Transaction Document or any other document, instrument
or agreement executed and/or delivered in connection therewith, shall mean and
be a reference to the Receivables Purchase Agreement or Fee Letter,
respectively, as amended or otherwise modified hereby.
 
(b)           Except as specifically amended, terminated or otherwise modified
above, the terms and conditions of the Receivables Purchase Agreement, of the
Fee Letter, of all other Transaction Documents and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.
 

 
2

--------------------------------------------------------------------------------

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Seller, Parent,
Purchasers and Administrator under the Receivables Purchase Agreement, the Fee
Letter or any other Transaction Document or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, in each case except as specifically set forth
herein.
 
SECTION 6.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
SECTION 5.  GOVERNING LAW.
 
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
 
SECTION 6.  Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
[Remainder of Page Deliberately Left Blank]
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.
 

 
CONMED RECEIVABLES CORPORATION, as Seller
       
By:
/s/ Robert D. Shallish, Jr.
   
Name:  Robert D. Shallish, Jr.
   
Title:  Vice President
        CONMED CORPORATION, as initial Servicer        
By:
/s/ Robert D. Shallish, Jr.
   
Name:  Robert D. Shallish, Jr.
   
Title: Vice President



 


 


 

Signature Page to Omnibus Amendment No. 5
 
4

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A., as Purchaser
       
By:
 /s/  Michael W. Brunner
   
Name:  Michael W. Brunner
   
Title:  Senior Vice President
     
BANK OF AMERICA, N.A., as Administrator
       
By:
/s/ Michael W. Brunner
   
Name:  Michael W. Brunner
   
Title:  Senior Vice President
     



 

Signature Page to Omnibus Amendment No. 5
 
5

--------------------------------------------------------------------------------

 

  Exhibit A
 
Obligor
Applicable Percentage
Owens & Minor
5%
Cardinal Health
5%



 

 
 
 
 
 